— • Order unanimously modified so as to increase the amount of alimony to $85 a week pending determination of the merits and a better opportunity at the trial to determine the defendant’s ability to pay and the appropriate amount and, as so modified, affirmed. Whether the allowance for counsel fee is adequate will depend upon the requirements of the trial. Leave is granted to plaintiff to apply to the trial court upon termination of the trial for additional counsel fee in the event that the present counsel fee proves to be inadequate. Settle order on notice. Present — Peek, P. J., Callahan, Van Voorhis and Breitel, JJ.